Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with P. Tyler Johnson on 06/02/2021.
	The application has been amended as follows:
1.  (Currently Amended)  An image processing apparatus comprising:
circuitry configured to 
divide a 3D model into one or more objects,
generate depth images from a plurality of viewpoints for a plurality of objects based on the divided 3D model for each object, 
generate object range information with respect to each viewpoint based on the generated depth images of each viewpoint for each object of the plurality of objects, the object range information indicating a two-dimensional position on the depth images and depth on the depth images, and
transmit the generated depth images from the plurality of viewpoints and the generated object range information for the plurality of objects to an external ,
wherein the generated object range information includes a minimum value and a maximum value in each dimension of at least two dimensions registered in association with each object with respect to each viewpoint. 

2.  (Previously Presented)  The image processing apparatus according to claim 1, wherein the circuitry generates the object range information indicating a range of each respective object on the depth image and a range of a distance between each viewpoint corresponding to the depth image and the respective object in a depth direction.

3.  (Previously Presented) The image processing apparatus according to claim 1, wherein the circuitry generates the object range information indicating a range of each object on a 3D coordinate system.

4.  (Previously Presented) The image processing apparatus according to claim 1, wherein the circuitry is further configured to determine the plurality of viewpoints on a basis of the 3D model, and
wherein the 3D model comprises a temporally sequential 3D model with the plurality of viewpoints determined so that temporal change of a position of a predetermined object of the plurality of objects on the depth image of each viewpoint decreases.

5.  (Previously Presented) The image processing apparatus according to claim 1, wherein 

6.  (Currently Amended)  An image processing method comprising: 
dividing a 3D model into one or more objects;
generating, by an image processing apparatus, depth images from a plurality of viewpoints for a plurality of objects based on the divided 3D model for each object; 
generating object range information with respect to each viewpoint based on the generated depth images of each viewpoint for each object of the plurality of objects, the object range information indicating a two-dimensional position on the depth images and depth on the depth images; and
transmitting the generated depth images from the plurality of viewpoints and the generated object range information for the plurality of objects to an external decoding device,
wherein the generated object range information includes a minimum value and a maximum value in each dimension of at least two dimensions registered in association with each object with respect to each viewpoint.

7.  (Currently Amended)  An image processing apparatus comprising:
circuitry configured to 
decide a three-dimensional region for a plurality of objects based on 
decide object range information for each object of the plurality of objects, the object range information indicating a two-dimensional position on the depth images and depth on the depth images, and
reconstruct the plurality of objects, in the decided three-dimensional region, based on the virtual viewpoint information, depth images from a plurality of viewpoints for the plurality of objects, and color images for the plurality of objects,
wherein the decided object range information includes a minimum value and a maximum value in each dimension of at least two dimensions registered in association with each object with respect to each viewpoint.

8.  (Previously Presented)  The image processing apparatus according to claim 7, wherein the three-dimensional region is decided based on a range of each respective object on the depth image and a range of a distance between each viewpoint corresponding to the depth image and the respective object in a depth direction.

9.  (Previously Presented)  The image processing apparatus according to claim 7, wherein the three-dimensional region is decided based on a range of each object on a 3D coordinate system.

10.  (Previously Presented)  The image processing apparatus according to claim 7, 
wherein the 3D model comprises a temporally sequential 3D model with the plurality of viewpoints determined so that temporal change of a position of a predetermined object of the plurality of objects included in the 3D model on the depth image of each viewpoint decreases.

11.  (Previously Presented)  The image processing apparatus according to claim 7, wherein the plurality of viewpoints are determined on a basis of a selected temporally sequential object of the plurality of objects so that temporal change of the position of the selected temporally sequential object on the depth image of each viewpoint decreases.

12.  (Previously Presented)  The image processing apparatus according to claim 7, wherein the circuitry separately generates each object of the plurality of objects.

13.  (Currently Amended)  An image processing method comprising:
deciding a three-dimensional region for a plurality of objects based on virtual viewpoint information; 
deciding object range information for each object of the plurality of objects, the object range information indicating a two-dimensional position on depth images and depth on the depth images; and
reconstructing the plurality of objects, in the decided three-dimensional region, based on the virtual viewpoint information, the depth images from a plurality of viewpoints for the ,
wherein the decided object range information includes a minimum value and a maximum value in each dimension of at least two dimensions registered in association with each object with respect to each viewpoint.

14.  (Previously Presented)  The image processing apparatus according to claim 1, wherein the generated object range information includes the minimum value and the maximum value in each dimension of at least three dimensions registered in association with each object based on the plurality of viewpoints.

15.  (Previously Presented)  The image processing apparatus according to claim 1, wherein the circuitry is further configured to generate color images of each viewpoint of the plurality of viewpoints for each object of the plurality of objects based on the divided 3D model for each object.

16.  (Canceled).

17.  (Canceled).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yanna Wu whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611